Citation Nr: 1641754	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder not otherwise specified.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion








ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1968. 

This matter came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Though the RO denied entitlement to TDIU in unappealed rating decisions in March 2014 and September 2015, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for a higher rating for the acquired psychiatric disorder on appeal because the Veteran has claimed entitlement to TDIU in part based on a psychiatric disorder.  Thus, the Board has taken jurisdiction of this issue.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the RO obtained a substantial amount of VA treatment records, the RO did not obtain VA treatment records dated from November 2011 to February 2013.  The AOJ should obtain these VA treatment records as well as any additional records from March 2016 to the present.




Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the North Florida/South Georgia Veterans Health System from November 2011 to February 2013 and from March 2016 to the present.

2.  Thereafter, the AOJ should undertake any additional development and readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





